        Case 6:21-cv-01159-HLT-JPO Document 9 Filed 08/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JAMES JIRICEK, et al.,

                             Plaintiffs,

v.                                                         Case No. 21-1159-HLT

BRYCE A. PEARSON, et al.,

                             Defendants.

        ORDER FOR INSPECTION AND REPRODUCTION OF MEDICAL RECORDS,
     PROTECTED HEALTH INFORMATION, AND EDUCATIONAL AND EMPLOYMENT
           RECORDS PURSUANT TO STATE AND FEDERAL LAW (HIPAA)

TO: All Hospitals, Clinics, Pharmacies, Physicians, Social Workers, Psychiatrists,
Psychologists, Therapists, Governmental Agencies (Local, County, State, and Federal); All
Other Medical Institutions, Practitioners, Health Care Providers, Insurance Companies; All
Employers, Past and Present; and All Educational Institutions.

You are hereby authorized, pursuant to the laws of Kansas and applicable federal law, including
but not limited to the Health Insurance Portability and Accountability Act (HIPAA), to make
available for examination and reproduction by the parties and their counsel denominated in this
lawsuit any and all medical records, medical bills, employment records, and educational records
of any type or nature whatsoever and/or any protected health information within your care,
custody, or in any manner concerning James Jiricek, DOB 6-4-1957, SSN XXX-XX-3988.

Medical documents and protected health information subject to this order include but are
not limited to the entire medical chart cover to cover (including but not limited to any and
all medical records from other health care providers and any and all correspondence);
radiological films; monitoring strips of any kind; billing and payment records; prescriptions;
test results; any and all records related to HIV testing, HIV status, AIDS or sexually
transmitted diseases; any and all records related to the diagnosis and treatment of mental,
alcoholic, drug dependency, or emotional condition(s); and psychotherapy notes that are
part of the medical record.

Unless specifically excluded by this Order, all medical records and protected health information
in your possession regarding the person noted above may be produced.

With respect to employment records, such records include but are not limited to all materials
contained in the employee’s personnel file cover to cover; wage, payment, salary, and tax
information; performance evaluations; job applications; workers compensation records and any
other records pertaining to injuries incurred by the employee; any and all work releases or
restrictions; and any protected health information in the employer’s records.
       Case 6:21-cv-01159-HLT-JPO Document 9 Filed 08/05/21 Page 2 of 2




Said inspection and reproduction may be requested by any attorney of record herein as set forth
below, and all clerical fees and expenses shall be paid by the attorney requesting such examination,
reproduction, or interview.

The covered entity may not condition treatment, payment, enrollment or eligibility for benefits on
whether the individual signs this Order.

This Order complies with HIPAA federal standards for privacy of individually identifiable health
information, 45 C.F.R. Parts 160 and 164. This Order further allows the disclosure of (1)
information regarding diagnosis of, treatment for and general status relating to HIV and AIDS
pursuant to K.S.A. 65-5601 to 5605; and (2) information regarding diagnosis and treatment of
mental, alcoholic, drug dependency and emotional condition pursuant to 42 C.F.R. part 2.

This Order shall be effective throughout the pendency of this action.

       Dated August 5, 2021, at Kansas City, Kansas.


                                               s/ James P. O=Hara
                                              James P. O=Hara
                                              U.S. Magistrate Judge



SUBMITTED BY:

DEVAUGHN JAMES INJURY LAWYERS


BY:    /s/ Art Rhodes
       Art Rhodes, #17661
       Dustin Devaughn, #16559
       3241 N. Toben
       Wichita, KS 67226
       Attorneys for Plaintiffs

WITHERS, GOUGH, PIKE & PFAFF, LLC


By:    /s/ Alan R. Pfaff
       Alan R. Pfaff, #12949
       200 West Douglas, Suite 1010
       Wichita, KS 67202
       Attorneys for Defendants




                                                 2
